DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 07/15/2022.
Claims 1-3 and 5-19 {including new claim 19) are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rietzler (US 2007/0139196).
Re Claims 1 and 15: Rietzler teaches seal device, which includes a housing {herein seal body 21} accommodating an integrated circuit {herein the circuit design comprising a chip module 23 and antenna device 32} (¶ 35-36+); a locking member slidably attached to the housing, the locking member having a first end slidably accommodated in the housing in a manner that it cannot be removed from the same, an electrical conductor {herein wire conductor 25} embedded in the locking member and electrically connected to the integrated circuit, and a second end configured to be inserted into the housing when the locking member is slid along a locking direction from an unlocking position, in which the second end is disposed outside the housing, to a locking position, in which the second end is disposed in the housing (¶ 35+); a locking mechanism {herein snap-in clips 45} configured to securely engage the locking member in the locking position (see fig.# 5-6, ¶ 39+); and a contact device {herein contact device 28} provided in the housing and electrically connected to the integrated circuit 23 (see fig.# 1; ¶ 35+); wherein the electrical conductor includes: a wire 25 extending inside the locking member substantially between the first end and the second end (see figs.# 1-3); and an electrically conducting {herein conical contact 49 } contact pin embedded in the locking member at the second end, the contact pin being electrically connected to the wire and at least partially exposed from the locking member to come into contact with the contact device when the second end is engaged by the locking mechanism (see fig. # 4, ¶ 39+); and wherein an electrical connection {herein connection device 27} between the electrical conductor and the contact device is established after engagement of the second end by the locking mechanism (see figs.# 1-3, ¶ 35+). 
Re Claim 5: Rietzler et al. teaches a device, wherein the wire 25 extends substantially parallel to the locking member inside the same, with a length that substantially matches the length of the locking member (see fig.# 1).
Re Claim 6: Rietzler et al. teaches a device, wherein the wire is connected to the integrated circuit at the first end by a wire extension 25 having a length that is at least the same as a distance between the first end and a terminal of the integrated circuit 23 to which the wire is connected when the locking member 22 is in the unlocking position (see fig.# 1).
Re Claims 15 and 17: Rietzler et al. teaches a device, wherein the locking member is a substantially U-shaped rigid locking member (see fig.# 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietzler (US 2007/0139196) in view of Sutton et al. (US 2003/0136162).
The teachings of Rietzler et al. have been discussed above.
Rietzler et al. fails specifically teach a contact plate electrically connected to the integrated circuit, the contact plate being configured to contact the second end of the locking member is engaged by the locking mechanism.
 Sutton et al. teaches lock cylinder assembly, which includes a contact plate 18 electrically connected to the integrated circuit, the contact plate being configured to contact the second end of the locking member is engaged by the locking mechanism (¶ 32-41+).
In view of Sutton et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rietzler et al. a contact plate electrically connected to the integrated circuit, the contact plate being configured to contact the second end of the locking member is engaged by the locking mechanism so as to allow for secure closing and locking of the locking member and increases the effective separation load bearing capability of the lock assembly.
Claim(s) 7, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietzler (US 2007/0139196) in view of  Fantl et al. (US 2002/0000110).
The teachings of Rietzler et al. have been discussed above.
Rietzler et al. fails to specifically teach an anti-rotation mechanism configured to prevent or limit a rotation of the locking member in the unlocking position around an axis of rotation that is parallel to the locking direction.
Fantl et al. teaches combination location, which anti-rotation mechanism {herein anti-rotate plate 5} configured to prevent or limit a rotation of the locking member in the unlocking position around an axis of rotation that is parallel to the locking direction (¶ 17+).
In view of Fantl et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rietzler et al. an anti-rotation mechanism configured to prevent or limit a rotation of the locking member in the unlocking position around an axis of rotation that is parallel to the locking direction so as to prevent any rotatable movement of the locking member once locked and further minimize/reduce any risk of damaging the unit/product.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietzler (US 2007/0139196) in view of Benning et al. (CN 100590289 C).
The teachings of Rietzler et al. have been discussed above.
Rietzler et al. fails to specifically teach a weak point formed at the second end, the weak point being configured to break when a force exerted on the locking member in the locking position in a direction opposite to the locking direction exceeds a predetermined threshold, a groove and a tapered shape.
Benning et al. teaches safety lock, which includes a weak point formed at the second end, the weak point being configured to break when a force exerted on the locking member in the locking position in a direction opposite to the locking direction exceeds a predetermined threshold (see page 7, lines 18+), a groove 25 and a tapered shape {herein a notch 29/30} (page 7, lines 1+).
In view of Benning et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rietzler et al. a weak point formed at the second end, the weak point being configured to break when a force exerted on the locking member in the locking position in a direction opposite to the locking direction exceeds a predetermined threshold such that the locking pin will break inside the house if any attempt is made to remove the locking pin by force.
Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietzler (US 2007/0139196) in view of Ritamaki et al. (US 2018/0025673). 
The teachings of Rietzler et al. have been discussed above.
Rietzler et al. fails to specifically teach a unique identifier provided on the housing, the identifier being associated with the unique ID of the integrated circuit, wherein the integrated circuit and the electrical conductor form at least part of an RFID circuit.
Ritamaki et al. teaches safety lock, which includes a unique identifier provided on the housing, the identifier being associated with the unique ID of the integrated circuit (see ¶ 5+), wherein the integrated circuit and the electrical conductor form at least part of an RFID circuit {herein RFID transponder 1} (¶ 48+).
In view of Ritamaki et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rietzler et al. a unique identifier provided on the housing, the identifier being associated with the unique ID of the integrated circuit, wherein the integrated circuit and the electrical conductor form at least part of an RFID circuit so as to provide information or installation parameters of the product. Such modification would be beneficial by assisting in tracking information regarding the installed product.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that the locking mechanism includes a movable member biased towards the locking member and having a tapered shape configured to be moved by the second end against the biasing force when the second end contacts the same, and to move into the groove when the locking member reaches the locking position. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 2018/0171665) teaches anti-tampering re-usable seal device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887